DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 24 Jun 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US PG Pub No. 2008/0091104) in view of Chen et al. (US PG Pub No. 2011/0098572) - hereinafter referred to as Chen.
Regarding claim 1, Abraham discloses a device for capturing an image within an organ of a patient (see at least Fig. 6), the device comprising:
a cannula (elongate body 200) having a first end region (distal end 204), a second end region (proximal end 202), and a channel (between distal end 204 and proximal end 202) between the first end region and the second end region defining a longitudinal axis of the device (Figs. 1A, 16A-B and [0056]);
an imaging probe (fiber optic bundle 602 and transducer 210 of device 100) coupled to the first end region of the cannula (distal end 204; [0074]: transducer 210 positioned at distal end 204; Fig. 6 and [0089]: fiber optic bundle 602 along transducer 210) and configured to capture the image (Fig. 6 and [0089]-[0090]: fiber optic bundle 602 provides optical imaging area 603, a surface view, or a wide range of imaging functions),
the imaging probe (device 100) comprising: 
a probe body including a first radial aperture and a second radial aperture at least partially circumferentially aligned with the first aperture (Fig. 4A and [0083] and claims 10-11),
a transducer (transducer 210) within the probe body (Fig. 1A: device 100) and at least partially axially aligned with the first radial aperture (claims 10-11; Fig. 4A and [0083]; Fig. 1A, 2C-D: transducer 210 disposed at distal end 204 in lumen 206; [0070]: lumens 206 carry devices in device 100; [0096]: transducer 210 removable from device 100); and
a biopsy device (introducer needle 208) disposed within the channel of the cannula (elongate body 200; [0080]), wherein the biopsy device (introducer needle 208) is configured to collect a tissue sample within the organ ([0058]).
Although the teachings of Abraham cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Abraham teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., a first embodiment of non-radial apertures disclosed in Fig. 1A, 2C-D and a second embodiment of radial apertures disclosed in Fig. 4A), and because each of the embodiments are in the same field of endeavor. The motivation to combine different embodiments of Abraham would have been to “provide a user with the capability to view structures in front of the device as well as to the sides of the device”, as taught by Abraham ([0075]).
Abraham does not explicitly disclose:
a reflective surface within the probe body and at least partially axially aligned with the second radial aperture (claims 1-3);
wherein the reflective surface is coupled to a rail within the probe body and a position of the reflective surface with respect to the rail is adjustable (claim 2);
wherein the position of the reflective surface is rotatable about the rail (claim 3).
In related art of a system comprising a photoacoustic imaging probe (at least Fig. 17), Chen, however, discloses:
a reflective surface (mirror 50) within a probe body (Fig. 4, 6-7, 9) and at least partially axially aligned with a radial aperture (Fig. 4, 6-7, 9: window 27); 
wherein the reflective surface is coupled to a rail within the probe body and a position of the reflective surface with respect to the rail is adjustable (Fig. 4, 6-7, 9; [0085]: mirror 50 is mounted at a shaft relative to longitudinal axis of rotation to allow selective change in propagation direction of laser or light beam);
the position of the reflective surface is rotatable about the rail (Fig. 4, 6-7, 9; [0023] and [0085]: mirror 50 is mounted at a shaft relative to longitudinal axis of rotation to allow selective change in propagation direction of laser or light beam).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s reflective surface within the probe body. The motivation for the combination would have been “to allow selective change the propagation direction of the ultrasound beam and the laser or light beam by selective rotation of the motor shaft,” as taught by Chen ([0085]).
Regarding claim 3, Abraham in view of Chen discloses all limitations of claim 2, as discussed above, and Abraham does not disclose:
wherein the position of the reflective surface is translatable along the rail.
	Chen, however, discloses:
a reflective surface (prism 24/reflector 172) within a probe body (Fig. 5, 10, 21) and at least partially axially aligned with a radial aperture (Fig. 5, 10, 21 and [0101]: side-firing image probe 112 including laser beam for OCT image is reflected by the dichroic reflector 172, while the nano-second pulsed laser for photoacoustic excitation goes through the dichroic reflector 172 and is reflected to generate a ring shape radiation pattern); and 
wherein the reflective surface is coupled to a rail within the probe body (Fig. 5, 10, 21: reflector and [0096]: probe is moved in a linear scan mode or a helix scan mode by linear translation stage and microelectromechanical system (MEMS) motor 110 to acquire and construct 2D or 3D tissue cross-sectional imaging) and a position of the reflective surface (reflector 172) is translatable along a rail (Fig. 21 and [0101]: image probe 112 can be moved by the linear/rotation stage 110; [0096]: probe is moved in a linear scan mode or a helix scan mode by linear translation stage and microelectromechanical system (MEMS) motor 110 to acquire and construct 2D or 3D tissue cross-sectional imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s reflective surface within the probe body. The motivation for the combination would have been to allow “The image probe is moved in a linear scan mode or a helical scan mode by linear translation stage and microelectromechanical system (MEMS) motor to acquire and construct 2D or 3D cross-sectional tissue images,” as taught by Chen ([0023]).
Regarding claim 5, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham further discloses:
a first chamber (Fig. 1A, 2C-D: transducer 210 disposed within lumen 206; [0070]: lumens 206 carry devices in device 100; [0096]: transducer 210 removable from device 100) at least partially axially aligned with the first radial aperture ([0017]: one or more ultrasonic transducers located along one or more sides of elongate body; Fig. 4A and [0083]; claims 10-11),
wherein the transducer is disposed within the first chamber (Fig. 1A, 2C-D: transducer 210 disposed within lumen 206).
Regarding claim 6, Abraham in view of Chen discloses all limitations of claim 5, as discussed above, and Abraham further discloses:
an ultrasound transmission channel (ultrasound imaging channel 214) communicating between the first chamber ([0070]: lumens 206 carry devices in device 100; [0096]: transducer 210 removable from device 100) and an exterior surface of the probe body (Fig. 15-16: ultrasound imaging channel secured by locking element lid 1404).
Regarding claim 7, Abraham in view of Chen discloses all limitations of claim 6, as discussed above, and Abraham further discloses:
an ultrasound transmission line (Fig. 1D: conducting elements 212) extending from the second end region, through the first end region, and to the ultrasound transmission channel to communicate with the first chamber (Fig. 1D and [0078]: conducting elements 212 extend from transducers 210 at distal end 204 to proximal end 202, through elongate body member 200 within imaging channel 214).
Regarding claim 8, Abraham in view of Chen discloses all limitations of claim 7, as discussed above, and Abraham further discloses:
wherein the transducer (transducer 210) is configured to:
receive an actuation signal via the ultrasound transmission line ([0078]: conducting elements 212, which can control one or more transducers 210, connected to external system (ultrasound scanner) such as a gray scale color two-dimensional Doppler ultrasound system);
emit an ultrasound signal through the first radial aperture in response to the actuation signal ([0078]: conducting elements cause the transducer to emit the sound waves and transmit sound waves reflected from tissues and structures to an ultrasound scanner where they can be transformed into a digital image);
receive an ultrasound return signal in response to the ultrasound signal ([0078]: conducting elements cause the transducer to emit the sound waves and transmit sound waves reflected from tissues and structures to an ultrasound scanner where they can be transformed into a digital image); and
transmit an electrical signal via the ultrasound transmission line based on the ultrasound return signal ([0078]: conducting elements 212 cause the transducer to emit the sound waves and transmit sound waves reflected from tissues and structures to an ultrasound scanner where they can be transformed into a digital image).
Regarding claim 9, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham further discloses:
a second chamber (one or more lumens 206) at least partially axially aligned with the second radial aperture (Fig. 4A and [0083]: one or more side apertures 224 in connection with one or more lumens 206).
	Abraham does not disclose:
wherein the reflective surface is disposed in the second chamber.
	Chen, however, discloses:
a reflective surface (mirror 50) is disposed in a chamber (Fig. 4: mirror 50 mounted at distal end of tube 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s reflective surface disposed in a chamber. The motivation for the combination would have been “to allow selective change the propagation direction of the ultrasound beam and the laser or light beam by selective rotation of the motor shaft,” as taught by Chen ([0085]).
Regarding claims 10-13, Abraham in view of Chen discloses all limitations of claim 9, as discussed above, and Abraham further discloses:
a light transmission channel ([0070]: lumen 206 to insert fiber optic, where the lumen has an independent entry ports for insertion and deployment; Fig. 6: fiber optic bundle 602).
	Abraham does not disclose:
the light transmission channel communicating between the second chamber and an exterior surface of the probe body (claims 10-13);
a light transmission line extending from the second end region, through the first end region, and to the light transmission channel to communicate with the second chamber (claim 11-13);
the reflective surface is configured to receive a light signal via the light transmission line and reflect the light signal through the second radial aperture (claim 12-13); and
the transducer is configured to receive a photoacoustic signal in response to the light signal and transmit an electrical signal via the ultrasound transmission line based on the photoacoustic signal (claim 13).
	Chen, however, discloses:
a light transmission channel (Fig. 18-19: OCT optical fiber 124 and photoacoustic optical fibers 126) communicating between the second chamber (image probe head 120) and an exterior surface of the probe body (Fig. 18 and [0098]-[0099]: optical fibers 124/126 at image probe head 120 connected to optical fiber connections 130/132 at connector end 122);
a light transmission line (optical fibers 124/126)  extending from the second end region (Fig. 18: connector end 122), through the first end region (Fig. 18-19: probe head 120), and to the light transmission channel to communicate with the second chamber (Fig. 18-19 and [0098]-[0099]: optical fibers 124/126 connected to optical fiber connections 130/132);
wherein the reflective surface (mirror 50) is configured to receive a light signal via the light transmission line ([0082]: light beam directed to mirror 50) and reflect the light signal through the second radial aperture ([0082]: mirror 30 reflect light beam through window 27 as side beams; Fig. 4, 6-7, 9); and
wherein the transducer (photoacoustic transducers 128) is configured to receive a photoacoustic signal in response to the light signal ([0099]: photoacoustic transducers for photoacoustics imaging of blood vessels in response to photoacoustic excitation laser light transmitted into tissues and heat the superficial blood vessels) and transmit an electrical signal via the ultrasound transmission line based on the photoacoustic signal ([0099]; [0096]-[0097]: photoacoustic imaging photoacoustic imaging are processed at image processor 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s light transmission channel, light transmission line, reflective surface, and photoacoustic transducer. The motivation for the combination would have been “to provide morphological as well as function imaging of tissues and blood vessels with a high spatial resolution and imaging contrast,” as taught by Chen ([0023]).
Regarding claim 14, Abraham in view of Chen discloses all limitations of claim 9, as discussed above, and Abraham further discloses:
wherein the light transmission light comprises a fiber optic cable (fiber-optic bundle 602).
Regarding claim 15, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham further discloses:
wherein the imaging probe (Fig. 1A: device 100) and the first end region of the cannula (Fig. 1A: distal end 204 of elongate body 200) are configured for insertion into the organ of the patient during imaging ([0056]: distal end 204 is placed within a patient), and
wherein the second end region of the cannula (proximal end 202 of elongate body 200) is configured to be disposed externally of the patient during imaging ([0056]: proximal end 202 is the specified end closest to the medical personnel manipulating the device).
Regarding claim 16, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham does not disclose:
wherein the imaging probe and the cannula are configured to rotate at least one full revolution about the longitudinal axis to capture the image.
	Chen, however, discloses:
an imaging probe and a cannula are configured to rotate at least one full revolution about a longitudinal axis to capture an image ([0023] and [0096]: probe comprising ultrasound pulser/receiver unit 102 is moved in a helical scan mode by linear translation stage and microelectromechanical system (MEMS) motor to acquire and construct 2D or 3D tissue cross-sectional imaging; Fig. 4: mechanical rotation of housing 36; Fig. 20a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s imaging probe and cannula being configured to rotate in capturing an image. The motivation for the combination would have been “to acquire and construct 2D or 3D tissue cross-sectional imaging,” as taught by Chen ([0096]), of an internal organ of interest.
Regarding claim 17, Abraham in view of Chen discloses all limitations of claim 16, as discussed above, and Abraham further discloses:
wherein the image is a three-dimensional image from within the organ ([0055]: generated images displayed in three-dimensional image) and comprises at least an ultrasound image ([0055]: 3D ultrasound image).
	Abraham does not disclose:
the image comprising an ultrasound image and a photoacoustic image.
	Chen, however, discloses:
capturing an image comprising at least an ultrasound image and a photoacoustic image ([0096]: ultrasound imaging and photoacoustic imaging are both acquired … probe 112 acquire and construct 3D tissue cross-sectional imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Chen’s capturing of both ultrasound and photoacoustic images. The motivation for the combination would have been “to provide morphological as well as function imaging of tissues and blood vessels with a high spatial resolution and imaging contrast,” as taught by Chen ([0023]).
Regarding claim 19, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham further discloses:
wherein the biopsy device is axially and laterally movable with respect to the cannula ([0094]: needle within biopsy blade 801 within lumen 206 and in open position, inserted into the body and then closed as shown in FIGS. 8B and 8D to remove a portion of tissue for testing).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Chen, as applied to claim 1 above, and further in view of Ritchart et al. (US Patent No. 5769086) - hereinafter referred to as Ritchart.
Regarding claim 18, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham does not disclose:
wherein the biopsy device rotatable with respect to the cannula.
	Ritchart, however, discloses:
a biopsy device (needle assembly 14) rotatable with respect to a cannula (probe housing 22; Fig. 1-3 and Col 5, lines 19-34: rotate outer piercing needle 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Ritchart’s biopsy device configured to be rotatable with respect to a cannula. The motivation for the combination would have been to allow “control of the linear and rotational movement of the inner cutter 18 (of biopsy instrument 10) and the rotational movement of the outer needle 16 (of biopsy instrument 10), as well as of the vacuum source for aspirating the notch 24 (of biopsy instrument 10) may be accomplished automatically using the control system,” as taught by Ritchart (Col 8, lines 32-37).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Chen, as applied to claim 1 above, and further in view of Tepper et al. (WIPO Pub No. 1999003399) - hereinafter referred to as Tepper.
Regarding claim 20, Abraham in view of Chen discloses all limitations of claim 1, as discussed above, and Abraham does not disclose:
wherein the biopsy device is selected from the group consisting of a pipelle and a Novak curette.
	Tepper, however, discloses:
a biopsy device selected from a group consisting of a pipelle and a Novak curette (Fig. 3 and pg. 9, line 26 - pg. 10, line 19: curette 32 or pipelle; Fig. 5-7 and pg. 11, line 27 -pg. 12, line 9: instrument 60 may be pipelle and curette).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s device to include Tepper’s biopsy device of pipelle or curette. The motivation for the combination would have been to perform “intra uterine, cervical and tubal procedures such as, but not limited to, (i) curettage or evacuation of the uterine cavity for diagnostic and/or therapeutic purposes,” as taught by Tepper (pg. 8, lines 1-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799